Citation Nr: 1219556	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in October 2011 for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The credible and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed bilateral hearing loss did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the December 2007 rating decision, he was provided notice of the VCAA in July 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The VCAA letter also provided notice, pertaining to the downstream disability rating and effective date elements of his claim and he was furnished a statement of the case in June 2008 with subsequent readjudication in a March 2012 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA examination and statements from the Veteran and his representative. 

The Board observes that the Veteran was provided a VA audiology examination in February 2012 pursuant to his claim for increase.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the February 2012 VA examination report was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the February 2012 VA audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This case was previously remanded by the Board in October 2011 to provide the Veteran with an adequate VA examination for bilateral hearing loss.  As, the VA examiner performed all the tests necessary to evaluate the Veteran's current bilateral hearing loss, complied with the Board's remand instructions and the Board finds the examination was adequate, the Board is satisfied that the development requested by its October 2011 remand has now been satisfactorily completed and substantially complied with respect to bilateral hearing loss.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Throughout the duration of the appeal, the Veteran has maintained that his current hearing loss disability began during his active service.  In his June 2008 VA Form 9, the Veteran reported that he worked in power supply units for propeller driven aircraft while in the Navy.  He stated that he was around aircraft that were being started, idling, taking off, and landing and that he would be on the flight line.  The Veteran reported that he would get a ringing in his ears and headaches.  He also stated that his hearing has gotten progressively worse.  The Veteran reported that he sought treatment at the VA for this condition, was issued hearing aids, and had to set the hearing aids to the maximum due to his condition.  

In the instant case, the Veteran's DD form 214 indicates that his specialty number and title was "AMH-7240," with the related civilian occupation of "aviation structural mechanic, general."  Thus, the Veteran's service records support his claims of in-service noise exposure.  

Service treatment records are absent of any complaints of or treatment for hearing loss at any time during his active service.  The September 1955 entrance examination and the August 1959 separation examination both revealed normal findings of the ears and drums upon clinical evaluation.  Both examinations also reflect findings of 15/ 15 for whispered voice testing.  

Private medical records from December 2002 to August 2007 are absent of any complaints, findings, treatment or diagnoses related to hearing loss.  

VA outpatient treatment reports from April 2007 to May 2008 reflect that the Veteran's active problems included hearing loss, which was noted to have been diagnosed in March 2001.  

In a February 2012 VA examination, the Veteran reported that he served in the Navy from September 1955 to August 1959, and that he worked to fuel aircraft and was a mechanic.  He stated that he became aware of hearing loss in about 1995.  The Veteran's occupational noise exposure included working as a farmer from 1960 to 1972, wherein he was around tractors and hay balers.  He also reported that he worked in a grain elevator from 1972 to 1984 around mixers and grinders.  Thereafter, for the next 27 years, he worked as a wholesale grocer with less intense noise.  Recreational noise from hunting and power tools was also reported.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
70
70
LEFT
75
75
80
70
80

The average puretone threshold was 76 decibels for the right ear and 76 for the left.  Maryland CNC speech recognition scores were 80 percent in right and 54 percent in the left.  The examiner found that the Veteran presented responses which indicated severe to profound sensorineural hearing loss, bilaterally.  The examiner then opined that it was not at least a likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  She explained that the Veteran had no service treatment records indicating hearing loss or tinnitus and no frequency specific audiological results were completed.  She found that the whisper voice tests were the only audiological information which was measured at 15.  The examiner also noted that the Veteran then worked for nearly 24 years around noisy equipment.  She noted that the Veteran did not report an awareness of hearing loss until about 1995, which was over 35 years after his release from active duty.  The examiner concluded that without supporting evidence or nexus evident, his hearing loss and tinnitus were not likely related to his military noise exposure.  

After a review of the record, the Board concludes that entitlement to service connection for bilateral hearing loss is not warranted.  In this regard, the Board finds that bilateral hearing loss was not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's hearing loss to his military noise exposure.  While the Veteran's service records support his claim that he was exposed to loud noise during active service, the evidence of record demonstrates that there is no indication that a hearing loss disability was incurred in service.  The Board notes that the service treatment reports are absent of any complaints of or treatment for hearing loss at any time during his active service.  The September 1955 entrance examination and the August 1959 separation examination both revealed normal findings of the ears and drums upon clinical evaluation and both examinations also revealed findings of 15/15 on whispered voice testing.  Thus, the evidence does not demonstrate that the Veteran's hearing loss had its onset during his active service.  

The Board acknowledges the Veteran's statements asserting that during his active service he would get a ringing in his ears and headaches.  He also contends that his hearing has gotten progressively worse.  The Board finds that the Veteran is competent to attest to symptoms observed and is competent to report a contemporaneous medical diagnosis made by a treatment provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds the Veteran's statements are competent evidence.  These statements however, do not provide any lay evidence of a continuity of symptoms of hearing loss since active service.  

The post-service medical evidence of record does not demonstrate hearing loss disability until VA outpatient treatment reports reflect a diagnosis of hearing loss by VA in March 2001, approximately 42 years after the Veteran's discharge from active service.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

There is also no competent medical evidence of a link between the Veteran's current hearing loss disability and his active duty service.  In this regard, the Board observes that the February 2012 VA examiner, while furnishing an adequate opinion as noted above, found that it was not at least a likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  In so finding, the examiner provided a rationale, explaining that no service treatment records indicated hearing loss or tinnitus, there were no frequency specific audiological results in service, the whisper voice tests in service were the only audiological information which was measured at 15, the Veteran then worked for nearly 24 years around noisy equipment and the Veteran did not report an awareness of hearing until about 1995, which was over 35 years after his release from active duty.  Moreover, again, there is no objective medical evidence of hearing problems until approximately 42 years after the Veteran's period of service.

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed bilateral hearing loss, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his active military service.  As such, the claim for service connection for bilateral hearing loss is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


